Jordan, Justice.
Appellant Annie Jean Robinson brought suit against Vernell Robinson, executrix, and her subsequent grantees claiming title to a certain tract of land which was in possession of the City of Adel as grantee in a deed from defendants Tommy and Marie Johnson, who were the grantees in a deed from the defendant executrix. After hearing evidence, and upon proper instructions, a jury rendered a verdict for the defendants.
Appellant claimed title by virtue of a deed from D. E. Jackson dated September 23,1968. The record shows that Jackson owned Lot 3 in Block 60 of the survey of the City of Adel. He later conveyed a portion of this lot to J. T. Smith and the other portion to the appellant Annie Jean Robinson. The jury was authorized to find that the land in dispute was located entirely in Lot 2 of Block 60 and that D. E. Jackson, the appellant’s grantor, never owned any portion of Lot 2. Her record title therefore fails and the evidence does not demand a finding of adverse possession in favor of the appellant.
We note, however, that the judgment rendered on the verdict decreed that the City of Adel be vested with fee simple title to a tract of land 100 feet by 200 feet, being the land "described in a deed from Tommy L. Johnson and Mamie R. Johnson dated August 16, 1977, to the City of Adel, and recorded in Deed Book 126, page 270.” The record shows that the referenced deed conveyed a tract of land only 100 feet by 100 feet. The judgment must be corrected to show the proper description of the land to be vested in the City of Adel.

Judgment affirmed with direction.


All the Justices concur.